Citation Nr: 0115782	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  99-02 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUES


1.  Entitlement to service connection for hypertension 
claimed as secondary to the veteran's service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to a higher rating for PTSD, initially 
assigned a 50 percent evaluation, effective from September 
1991.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION


Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1969 and from February 1978 to May 1981, including 
service in the Republic of Vietnam.

An appeal came to the Board of Veterans' Appeals (Board) from 
a September 1993 RO decision that granted service connection 
for PTSD and assigned a 30 percent evaluation for this 
disorder, effective from September 1991.  The veteran 
appealed for a higher rating and for an earlier effective 
date for the grant of service connection.  In a January 1997 
decision, the Board denied an effective date earlier than 
September 1991 for service connection for PTSD.  At that 
time, the Board also remanded the issue of entitlement to a 
higher rating for PTSD to the RO for additional development.

A June 1997 RO rating decision increased the evaluation for 
PTSD from 30 to 50 percent, effective from September 1991.  
In a June 1997 letter, the RO notified the veteran that this 
decision was a full grant of the requested benefit and that 
no further action would be taken on this issue.

The appeal now comes to the Board from October 1998 and later 
RO decisions that denied service connection for hypertension, 
an increased evaluation for PTSD (rated 50 percent), and a 
total rating for compensation purposes based on 
unemployability.  The representative in a written argument 
dated in May 2001, however, argues that the June 1997 RO 
rating decision that increased the evaluation for PTSD from 
30 to 50 percent did not grant the maximum schedular rating 
for this disorder and was not a full grant of benefits.  The 
representative maintains that this issue is still for 
appellate consideration and the Board concurs with this 
argument.  AB v. Brown, 6 Vet. App. 35 (1993).  Hence, the 
issues for appellate consideration have been classified as 
shown on the first page of this decision.

In addition, in light of the following decision, in which the 
Board grants entitlement to a 100 percent rating for the 
veteran's PTSD, the veteran's claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities is moot.  See Green v. West, 
11 Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 
52375 (1999).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's hypertension is aggravated by his service-
connected PTSD.

3.  The veteran's PTSD was manifested primarily by nightmares 
and recollections of experiences in Vietnam, avoidance of 
events that reminded him of Vietnam, and anxiety that 
produced no more than considerable social and industrial 
impairment prior to April 29, 1997.

4.  Prior to April 29, 1997, the veteran's PTSD was not 
manifested by such symptoms, as suicidal ideation, 
obsessional rituals that interfere with routine activities, 
speech intermittently illogical, obscure or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and inability to establish and maintain effective 
relationships that produced occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood or 
symptoms that produced severe social and industrial 
impairment are not found prior to April 29, 1997.

5.  The veteran's PTSD symptoms as of April 29, 1997, have 
rendered him demonstrably unable to obtain or retain 
substantially gainful employment and have been manifested 
primarily by recollections and nightmares of events in 
Vietnam, detachment, hypervigilance, occasional suicidal 
ideation, panic attacks, anxiety, and depression that produce 
total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  Hypertension is proximately due to or the result of the 
veteran's service-connected PTSD.  38 C.F.R. §§ 3.303, 
3.310(a) (2000).

2.  Neither the former criteria for evaluating psychiatric 
disabilities, in effect when the veteran filed his claim of 
service connection for PTSD, nor the revised criteria, which 
became effective November 7, 1996, are more favorable to the 
veteran's claim.

3.  The criteria for a rating in excess of 50 percent for 
PTSD prior to April 29, 1997 are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Code 9411, effective 
prior to November 7, 1996, 4.130, Code 9411, effective as of 
November 7, 1996.

4.  The criteria for a total rating (100 percent) for PTSD as 
of April 29, 1997, are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Code 9411, effective prior to 
November 7, 1996, 4.130, Code 9411, effective as of November 
7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hypertension

A.  Factual Background

The veteran had active service from September 1966 to 
September 1969 and from February 1978 to May 1981.  He served 
in Vietnam from January 1968 to January 1969.

Service medical records for the veteran's first period of 
service are negative for elevated blood pressure or 
hypertension.  His blood pressure was 120/80 at the time of 
his medical examination for separation from service in August 
1969.

Service medical records for the veteran's second period of 
active show that his blood pressure was recorded on numerous 
occasions.  Some of those recordings include 134/80 in March 
1978, 128/76 in May 1978, 154/70 and 162/90 in May 1979 when 
the veteran was found unconscious after fall down stairs 
while intoxicated, 122/60 in April 1981, and 126/86 at his 
medical examination for separation from service in April 
1981.  Hypertension was not found during this period of 
service.  Indeed, the veteran does not contend otherwise; 
instead, he cited the decision of the United States Court of 
Veterans Appeals (now known as United States Court of Appeals 
for Veterans Claims) (Court) in Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc) for the proposition that service 
connection is warranted if a secondary condition is caused or 
aggravated by a service-connected disability and maintained 
that service connection for hypertension was warranted as 
secondary to his PTSD.

VA medical reports show that the veteran was treated for 
medical problems in 1981.  Blood pressure readings of 132/88 
and 122/60 are noted.  Hypertension is not shown.

VA medical reports show that the veteran was treated and 
evaluated for various conditions in the 1990s.  The more 
salient medical reports with regard to the veteran's claims 
are discussed in the appropriate sections of this decision.

A VA report of the veteran's treatment in October 1991 shows 
a blood pressure reading of 156/100.  Hypertension was not 
diagnosed.

In addition, in a comprehensive February 1999 medical report, 
a VA psychiatrist discussed in detail medical studies that 
revealed that individuals suffering from symptoms of anxiety, 
such as those stemming from PTSD, had a significantly higher 
risk for heart disease and hypertension.  He stated that, 
"indeed, there is a balance of evidence favoring the strong 
likelihood that service-connected PTSD directly and/or 
materially contributed" to cardiovascular disability.

VA medical reports of the veteran's treatment in the mid and 
late 1990s show that he was using medication for 
hypertension.  In April 1999, he underwent a VA heart 
examination.  He gave a history of treatment for hypertension 
for the last several years and that he was then on a 
combination of beta blocker and calcium channel blocker for 
this condition.  It was noted that he had elevated blood 
pressure in service in 1979.  His blood pressure was 155/90.  
The examiner concluded that the veteran had hypertension and 
opined that it was not likely caused by his service-connected 
PTSD.  The examiner also opined that the veteran's elevated 
blood pressure in service could have been related to acute 
alcohol reaction and that the alcohol could be due to alcohol 
use due to PTSD, but the examiner would not speculate as to 
whether or not the veteran's current hypertension was related 
to the elevated blood pressure in service as there were 
various normal blood pressure recordings after 1979.

B.  Legal Analysis

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(to be codified at 38 U.S.C.A. §§ 5100, 5103A, and 5126, and 
to be codified as amended at 5102, 5103, 5106 and 5107) 
redefined VA's duty to assist a veteran in the development of 
a claim.  The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claims.  There is no 
identified evidence not accounted for and examinations have 
been performed with regard to the veteran's claims.  The 
veteran and his representative have been provided with 
statements and supplemental statements of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the veteran's claims, that essentially notify the 
veteran of the evidence needed to prevail on his claims.  
Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, service 
connection may be granted for disability proximately due to 
or the result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), interpreting 38 U.S.C.A. § 1110 in 
light of its legislative history, recently held that VA 
compensation benefits are available for alcohol or drug-
related disability, that arises secondarily from a service-
connected disorder.  Id. at 1370.  In this case, the Board 
observes that April 1999 VA examiner opined that the 
veteran's hypertension that might be due to alcohol use that 
itself is related to the veteran's service-connected PTSD.

Service medical records for the veteran's first period of 
service do not show the presence of hypertension.  Nor do 
these records indicate that the veteran's blood pressure was 
elevated.  Service medical records for his second period of 
service are also negative for hypertension, although he had 
elevated blood pressure readings in May 1979.

The post-service medical records do not reveal that the 
veteran was diagnosed as having hypertension until the 1990s, 
many years after the veteran's separation from service.  The 
Board notes that statements from the veteran are to the 
effect that his hypertension is causally related to his 
service-connected PTSD and that some medical literature 
supports this assertion, including the opinion of February 
1999 opinion offered by a VA psychiatrist.  The Board 
acknowledges that the examiner who conducted the April 1999 
VA medical examination opined that the veteran's hypertension 
was most likely not causally related to the PTSD.  The 
examiner, however, also opined that the veteran's current 
hypertension could be related to alcohol use due to PTSD or 
to the elevated blood pressure in service.

After consideration of all the evidence, the Board finds that 
it is essentially in equipoise as to whether or not the 
veteran's current hypertension is causally related to his 
service-connected PTSD.  Under the circumstances, the veteran 
prevails on his claim for service connection for hypertension 
with application of the benefit-of-the-doubt doctrine.  VCAA, 
Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be 
codified as amended at 38 C.F.R. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Entitlement to a Higher Rating for PTSD, Initially 
Assigned a 50 Percent Evaluation, Effective from September 
1991

A.  Factual Background

VA medical reports show that the veteran received psychiatric 
treatment in 1991.  On VA psychiatric evaluation in September 
1991 he was quiet, cooperative, and friendly.  He appeared 
slightly despondent.  He reported having constant nightmares 
and recollections of events in Vietnam.  He gave the 
impression of utilizing isolation of affect during his 
description of obviously stressful Vietnam combat events.  
The diagnostic impressions were alcohol dependence, chronic, 
currently in remission; and probable PTSD, post-Vietnam. 

The veteran testified at a hearing in July 1993.  His 
testimony was to the effect that he had PTSD due to incidents 
in Vietnam and that he had problems with employment.  

The veteran underwent a VA psychiatric examination in July 
1993.  He gave a history of having been divorced four times.  
He reported difficulty interacting with people and had little 
desire to continue any significant social interaction with 
people other than a few close veteran friends.  He reported 
having 40 to 50 jobs since service in Vietnam.  He reported 
that he was not employed at the time of this examination.  He 
made good eye contact and was casually dressed.  There was no 
gross psychomotor agitation or slowing.  His mood was 
described as "okay, I guess."  His affect was mildly 
blunted.  There were no signs of any psychotic thought 
processes.  There was no loosening of association, no flight 
of ideas, and no delusions.  He denied having suicidal or 
homicidal ideation.  His recent and distant memory appeared 
intact.  His fund of knowledge was grossly normal.  The 
diagnoses were PTSD and alcohol dependence.  The Axis V 
diagnosis or global assessment of functioning was 60.

A VA medical report dated in March 1994 reveals that the 
veteran volunteered for participation in a 
psychophysiological study of PTSD following discharge from a 
substance abuse treatment program.  It was the opinions of 
the signatories that the veteran had had PTSD since 1972. 

On April 29, 1997, the veteran underwent VA psychiatric 
examination to determine the severity of his PTSD.  He 
provided a history of employment as a clerk at a convenience 
store in 1994 for six weeks.  Since 1994, he reported having 
no gainful employment.  He reported that he occasionally 
worked doing unskilled carpentry or landscaping work.  His 
thought processes were logical and coherent, but 
circumstantial.  Thought content was negative for evidence of 
psychosis, hallucinations, and delusions.  He reported no 
suicidal or homicidal plan or intent.  His judgment was 
deemed fair by his response to hypothetical fire situation.  
His mood was described as "worried" and his affect appeared 
anxious and congruent.  His cognitive function was good with 
a score of 29/30 on the Folstein mini-mental status 
examination.  The Axis I diagnoses were PTSD and alcohol 
abuse in partial remission.  The Axis V diagnosis or GAF was 
40.  The examiner noted that the veteran had major impairment 
in several areas, such as work, interpersonal relationships, 
and concrete thinking.  An addendum dated in June 1997 to the 
report this examination, notes that the veteran's ability to 
establish and maintain effective stable relationships with 
people was impaired and resulted in his inability to maintain 
gainful employment.

In April 1999, the veteran submitted a claim for a total 
rating for compensation purposes based on unemployability.  
In it, he reported that he had last worked full time in the 
fall of 1993.  He reported work experience as a carpenter.  
He also reported work experience doing odd jobs, such as 
raking and mowing lawns in an attachment to this claim.  He 
reported earnings of approximately $14,000 per year from 1987 
to 1993, approximately $7800 in 1993 to 1994, and about $1500 
annually from 1994 to 1998.

A statement dated in May 1999 from a former employer of the 
veteran notes that the veteran was employed with them from 
July 1992 to February 1993.  It was noted that the veteran 
last worked in February 1993 because he was laid off for lack 
of work.

The veteran underwent VA examinations in August 1999.  On 
psychiatric examination, he reported that he had not worked 
steadily since August 1998.  He reported spending time with 
cousins and one or two friends, and mostly being alone 
watching television.  He reported diminished sleep, an 
exaggerated startle response, hypervigilance, and 
irritability.  There was no evidence in thought processes or 
communication.  He denied hallucinations.  He denied suicidal 
or homicidal ideation.  He was alert and oriented and 
described the ability to maintain his own personal hygiene.  
He described his memory as good.  He did not report obsessive 
or ritualistic behavior.  His speech was clear and goal 
directed.  He described panic attacks, frequently occurring 
when he was reminded of his experiences in Vietnam.  He was 
episodically depressed and chronically anxious.  He denied 
problems with impulse control.  He reported some sleep 
impairment.  The Axis I diagnoses were PTSD and alcohol 
dependence in remission.  The GAF was 52.

At a VA evaluation by a social worker in August 1999, he 
reported that he had last worked in August 1998.  He reported 
experience doing a number of part-time jobs, short-term work 
as a carpenter, a skill he clearly possessed and the kind of 
work he enjoyed doing.  The examiner could not express an 
opinion on the veteran's ability to be gainfully employed 
under the best case scenario, but did not disagree with the 
opinion of the examiner who conducted the April 1997 VA 
psychiatric examination.  He was referred to a VA vocational 
rehabilitation counselor for assistance with regard to the 
possibility of becoming self-employed as a carpenter.

VA vocational rehabilitation records show that the veteran 
was evaluated on various occasions in the 1990s.  These 
records indicate that he was gainfully employed as a 
carpenter in 1994 and that it could not be determined that he 
had an employment handicap at that time.  These records show 
that the veteran has thirteen years of education and that he 
was discontinued from a vocational rehabilitation program in 
2000 because of his failure to keep in contact with the VA 
office and active participation in the vocational 
rehabilitation counseling process.

The veteran testified at a hearing in June 2000.  His 
testimony was to the effect that his PTSD was more severe 
than currently evaluated and included symptoms of flashbacks 
and nightmares of experiences in Vietnam, occasional suicidal 
ideation, and irritability.  He testified to the effect that 
he could not obtain or maintain gainful employment due to his 
PTSD symptoms.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

A 50 percent rating for PTSD requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to November 7, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas, 1 
Vet. App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCREC 3-2000.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

A review of the VA medical reports of the veteran's treatment 
in the early 1990s does not indicate that the symptoms of his 
PTSD were of such severity as to produce more than 
considerable industrial or social impairment.  The reports of 
his psychiatric evaluations prior to the VA psychiatric 
examination on April 29, 1997, show that the PTSD was 
manifested primarily by nightmares and recollections of 
experiences in Vietnam, avoidance of events that reminded him 
of Vietnam, and anxiety.  PTSD symptoms, such as suicidal 
ideation, obsessional rituals that interfered with routine 
activities, speech intermittently illogical, obscure or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and inability to establish and 
maintain effective relationships that produced occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or mood 
or symptoms that produced severe social and industrial 
impairment are not found prior to April 29, 1997.  

The Board recognizes that the veteran has not had any 
significant gainful employment since 1993, but the evidence 
does not show that the manifestations of his PTSD alone were 
of such severity prior to April 29, 1997, to prevent him from 
obtaining and maintaining gainful employment.  His GAF at the 
time of the July 1993 VA psychiatric examination was 60.  A 
GAF of 60 is indicative of moderate difficulty in social or 
occupational functioning under the provisions of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Third or Fourth Edition (DSM III or DSM 
IV) that is to be used in the evaluation of the veteran's 
PTSD.  The Court defines GAF and cites to the DSM-IV in 
Richard v. Brown, 9 Vet. App. 93, 97 (1997).  38 C.F.R. 
§ 4.125, effective prior to or as of November 7, 1996.  Under 
the circumstances, the Board finds that the evidence does not 
support granting an evaluation higher than 50 percent for the 
PTSD prior to April 29, 1997, under the criteria of 
diagnostic code 9411, effective prior to or as of November 7, 
1996.

The evidence as of April 29, 1997, however, shows that the 
PTSD has worsened.  The report of his VA psychiatric 
examination on that date shows a GAF of 40.  A GAF of 40 is 
indicative of major impairment in several areas such as work 
or school, family relations, judgment, thinking or mood.  The 
report of his VA psychiatric examination on April 29, 1997, 
including the addendum dated in June 1997, indicates that his 
ability to establish and maintain effective stable 
relationships with people was certainly impaired and resulted 
in his inability to maintain gainful employment.  The 
examiner who conducted the August 1999 VA psychiatric 
examination did not disagree with this opinion.

The reports of the veteran's VA psychiatric examinations, and 
the employment information received concerning the veteran, 
indicate that the PTSD symptoms have rendered him 
demonstrably unable to obtain or retain substantially gainful 
employment since April 29, 1997.  His PTSD has been 
manifested primarily by recollections and nightmares of 
events in Vietnam, panic attacks, detachment, hypervigilance, 
occasional suicidal ideation, anxiety, and depression that 
have produce total occupational and social impairment since 
then.  In this case, the Board finds that the evidence 
supports granting a total rating for the PTSD, effective from 
April 29, 1997, under the criteria of diagnostic code 9411, 
effective prior to or as of November 7, 1996.

The evidence does not show manifestations of PTSD warranting 
a higher rating for this disorder for a specific period or a 
"staged rating" at any time since September 1991 except as 
noted above.  Fenderson v. West, 12 Vet. App. 119 (1999).

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim for a 
rating in excess of 50 percent for PTSD prior to April 29, 
1997.  Since the preponderance of the evidence is against 
this portion of the claim for an increased evaluation for 
PTSD, the benefit of the doubt doctrine is not for 
application.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (to be codified as amended at 38 C.F.R. § 5107); 
Gilbert, 1 Vet. App. 49 (1990).  The evidence, however, does 
support granting a total rating for the PTSD, effective from 
April 29, 1997.


ORDER

Service connection for hypertension is granted.

A higher rating for PTSD prior to April 29, 1997, is denied.

A higher rating of 100 percent for PTSD, effective from April 
29, 1997, subject to the law and regulations governing 
payment of monetary benefits, is granted.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals



 

